Case 8:20-cv-00757-ODW-DFM Document 16 Filed 10/26/20 Page 1 of 3 Page ID #:65


 1   LAW OFFICES OF RONALD A. MARRON
     RONALD A. MARRON (SBN 175650)
 2   ron@consumersadvocates.com
     ALEXIS M. WOOD (SBN 270200)
 3   alexis@consumersadvocates.com
     KAS L. GALLUCCI (SBN 288709)
 4   kas@consumersadvocates.com
     651 Arroyo Drive
 5   San Diego, California 92103
     Telephone:(619) 696-9006
 6   Facsimile: (619) 564-6665
 7
 8   Attorneys for Plaintiff and the Proposed Class
 9
10                     UNITED STATES DISTRICT COURT
11                    CENTRAL DISTRICT OF CALIFORNIA
12   HILARY MOSHER, on behalf of herself, Case No. 8:20-cv-757-ODW (DFMx)
     and all others similarly situated,
13                                        CLASS ACTION
14                     Plaintiff,              NOTICE OF SETTLEMENT
           v.
15
16   LOANME, INC.
17
18                     Defendant.
19
20
21
22
23
24
25
26
27
28


                 Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                               NOTICE OF SETTLEMENT
Case 8:20-cv-00757-ODW-DFM Document 16 Filed 10/26/20 Page 2 of 3 Page ID #:66


 1         Plaintiff Hilary Mosher (“Plaintiff”) and LoanMe, Inc. (“Defendant”)
 2   (together, the “Parties”), by and through their undersigned counsel, respectfully
 3   notify this Honorable Court that this case has settled on an individual basis. The
 4   Parties request that this Honorable Court vacate all pending dates and allow forty-
 5   five (45) days with which to file dispositive documentation. A Stipulation to
 6   Dismiss the individual action of Plaintiff Hilary Mosher with prejudice and to
 7   dismiss without prejudice the class claims asserted in this lawsuit will be
 8   forthcoming. The Parties request that this Court retain jurisdiction over this
 9   matter until fully resolved.
10
11   Dated:                          By: /s/ Ronald A. Marron
                                     LAW OFFICES OF RONALD A. MARRON
12                                   RONALD A. MARRON
13                                   ALEXIS M. WOOD
                                     KAS GALLUCCI
14                                   651 Arroyo Drive
15                                   San Diego, California 92103
                                     Telephone: (619) 696-9006
16                                   Facsimile: (619) 564-6665
17
                                     Attorneys for Plaintiff and the Proposed Class
18
     Dated:                          By: /s/ Rebecca Snavely Saelao
19                                   SEVERSON & WERSON, APC
20                                   REBECCA SNAVELY SAELAO
                                     One Embarcadero Center, Suite 2600
21                                   San Francisco, CA 94111
22                                   Telephone: (415) 398-3344
                                     Facsimile: (415) 956-0439
23
24                                   Attorney for Defendant
25
26
27
28
                                          1

                  Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                                NOTICE OF SETTLEMENT
Case 8:20-cv-00757-ODW-DFM Document 16 Filed 10/26/20 Page 3 of 3 Page ID #:67


 1               CERTIFICATION OF APPROVAL OF CONTENT
 2         I, Ronald A. Marron, counsel for Plaintiff, in the above-entitled matter,
 3   hereby certify that the required parties have approved and accepted their
 4   respective portions of the content of the Notice of Settlement, and that I have
 5   obtained authorization from Rebecca Snavely Saelao counsel for Defendant, for
 6   her electronic signatures on the Notice of Settlement.

 7
     Dated: 10/26/2020               LAW OFFICES OF RONALD A. MARRON
 8                                   By: /s/ Ronald A. Marron
                                     RONALD A. MARRON
 9
10                                   Attorney for Plaintiff and the Proposed Class
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2

                 Mosher v. LoanMe, Inc., No. 8:20-cv-757-ODW (DFMx)
                               NOTICE OF SETTLEMENT
